          Case 9:18-cv-00131-DWM Document 65 Filed 05/21/20 Page 1 of 2

                                                                           FILED
                                                                             MAY 2 1 2020
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA                        Cle~. l:J.S. District Court
                                                                            Distnct Of Montana
                            MISSOULA DIVISION                                     Mh!eot.!la



 COLUMBIA FALLS ALUMINUM                             CV 18-131- M-DWM
 COMPANY, LLC,

               Plaintiff,
                                                            ORDER
         vs.

 ATLANTIC RICHFIELD COMPANY,

               Defendant.


         Plaintiff Columbia Falls Aluminum Company, LLC moves for the admission

of Nathaniel Ament-Stone to practice before this Court in this case with W. John

Tietz to act as local counsel. Mr. Ament-Stone's application appears to be in

order.

         Accordingly, IT IS ORDERED that Plaintiffs motion to admit Nathaniel

Ament-Stone pro hac vice (Doc. 64) is GRANTED on the condition that Mr.

Ament-Stone shall do his own work. This means that Mr. Ament-Stone must do

his own writing; sign his own pleadings, motions, and briefs; and appear and

participate personally. Counsel shall take steps to register in the Court's electronic

filing system ("CM-ECF"). Further information is available on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.

                                          1
        Case 9:18-cv-00131-DWM Document 65 Filed 05/21/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Ament-Stone, within fifteen (15) days of the date of this Order, files a notice

,acknowledging his admission under the terms set forth above.
                  1>1ff"
      DATED this _a_ day of May, 2020.




                                                       Hoy, District Judge
                                                       istrict Court




                                          2
